United States Court of Appeals
                        For the First Circuit

No. 17-1334

               IN RE: STEVEN PALLADINO; LORI PALLADINO,

                               Debtors.

                          ___________________

  MARK G. DEGIACOMO, Chapter 7 Trustee for the Estate of Steven
              Palladino and Lori Palladino, et al.,

                              Appellant,

                                  v.

                    SACRED HEART UNIVERSITY, INC.,

                               Appellee.


                             ERRATA SHEET

        The opinion of this Court, issued on November 12, 2019, is

amended as follows:

        Starting on page 7, line 8, replace:

             Payments not for value by insolvent creditors
             could in many situations go to worthy causes
             or, for example, to elderly parents or needful
             siblings.

with:

             Payments not for value by insolvent debtors
             could in many situations go to worthy causes
             or, for example, to elderly parents or needful
             siblings.